Citation Nr: 1418199	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-09 186	)	DATE
	)
	)


THE ISSUE

Whether a June 6, 2005, decision of the Board of Veterans' Appeals (Board), denying a reopened claim of service connection for schizophrenia, should be revised or reversed on the grounds of clear and unmistakable error. 


REPRESENTATION

Moving party represented by:  Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974 and from April 1979 to February 1980.

This matter comes before the Board on the Veteran's motion to reverse or revise a June 6, 2005, Board decision, which granted his petition to reopen a claim of service connection for schizophrenia but then denied that issue on the merits.   

In addition to filing the motion addressed herein, the Veteran has effectively reapplied to reopen his claim for schizophrenia (now characterized as a mental disorder) on the basis of new and material evidence under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  See December 7, 2010, Statement in Support of Claim.  However, that issue, in contrast with the motion currently before the Board, must be decided in the first instance by the agency of original jurisdiction (AOJ).  Accordingly, as such adjudication has not yet taken place, the Board refers the Veteran's latest petition to reopen his mental disorder claim to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In a June 5, 2005, decision, authored by a Veterans Law Judge who has since retired, the Board reopened the Veteran's claim for service connection for schizophrenia and denied that issue on the merits.  

2.  The correct facts, as they were known at the time of the June 5, 2005, decision, were before the Board, and the legal criteria then in effect were properly applied.


CONCLUSION OF LAW

The June 5, 2005, Board decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the portion of the June 5, 2005, Board decision that denied his reopened claim for service connection for schizophrenia was clearly and unmistakably erroneous.  The Board disagrees and finds that, for the reasons that follow, its prior decision is not subject to revision or reversal on the grounds of clear and unmistakable error (CUE).  

Procedurally, a motion alleging CUE is not a new claim but, rather, a collateral attack on a previous adjudication.  To warrant revision or reversal of such a decision on the grounds of CUE, there must be a showing of error, of either fact or law, which is so compelling that reasonable minds could not disagree that the outcome of the decision would have been manifestly different but for that error.  See 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that, to prevail in establishing CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the result of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Notably, the legal standard for proving CUE is so high that "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Additionally, as is relevant here, a CUE motion must be based on the evidence and applicable law at the time of the decision being challenged.  See 38 C.F.R. § 20.1403(a); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; a failure on the part of VA to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass an otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

A motion alleging CUE must set forth clearly and specifically the alleged errors of fact or law in the prior Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

In this case, the Board does not dispute that the Veteran has pleaded CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  His pleading has taken the form of a written statement, indicating that the June 5, 2005, Board decision contained CUE insofar as it "failed to properly apply the standard based on the presumption of soundness in denying [his reopened service-connection] claim."  See July 8, 2009, Statement in Support of Claim.  This statement, in tandem with the other evidence and argument submitted by the Veteran and his representative, is sufficient to trigger the need for a merits-based review of his CUE motion.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing between the denial of a CUE motion, due to the pleading deficiency, and the denial of such a motion on the merits).  Accordingly, the Board now turns to the substance of that motion.

In this regard, the Board considers it highly significant that, while the Veteran has faulted the June 5, 2005, decision for improperly applying the presumption of soundness, his motion essentially involves a dispute over how the facts of the case were weighed and evaluated, rather a contention of legal error under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) (the statutory authority for the presumption of soundness and its implementing regulation).  

Indeed, the Veteran has not argued that the prior Board decision was legally incorrect in its analysis of whether the presumption of soundness had been rebutted pursuant to Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding, in pertinent part, that to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the disease or injury existed prior to service and that it was not aggravated in service).  Moreover, the text of that June 5, 2005, decision makes clear that the dual prongs of the Wagner analysis were duly considered in finding that the Veteran's schizophrenia had both clearly and unmistakably preexisted his second period of active duty and clearly and unmistakably not been aggravated by that service.  See June 5, 2005, Decision at 16.

Far from quibbling over the applicable legal criteria in the June 5, 2005, decision, the Veteran has instead taken issue with the Board's incorporation of medical opinion evidence in that prior adjudication.  Specifically, he has argued that the Board erroneously relied on an April 2004 VA medical opinion, which indicated that the Veteran's schizophrenia had pre-existed his relevant active service and had not worsened therein.  Tellingly, that unfavorable VA opinion was uncontroverted by any other medical evidence of record at the time of the June 5, 2005, decision, and the Veteran has not alleged otherwise.  Nevertheless, he has challenged the factual accuracy of that VA opinion by submitting rebuttal medical evidence consisting of a June 2011 statement from a private psychologist and a May 2012 report of a VA mental disorders examination.  

The Board acknowledges that both the June 2011 private psychologist's statement and the May 2012 VA examination report indicate that the Veteran's schizophrenia did not exist prior to his reenlistment, but, instead, had its onset during his second period of active duty.  Certainly, such clinical findings are supportive of a claim of service connection for a psychiatric disorder - and may, in fact, serve as new and material evidence sufficient to reopen that issue pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  However, that is not for the Board to decide in this instance.  Rather, the crux of the Board's current inquiry is whether its June 5, 2005, decision is subject to reversal or revision on the basis of CUE.  The Board is satisfied that no such action is warranted. 

In reaching this conclusion, the Board emphasizes that the submission of ex post facto medical opinion evidence - as the Veteran has introduced here - is insufficient to establish CUE, which must be demonstrated based on the record in existence when the contested decision was issued.  See 38 C.F.R. § 20.1403(a); see also Pierce, 240 F.3d at 1354.  As discussed, the only medical opinion of record at the time of the June 5, 2005, decision was the April 2004 VA examiner's report, which wholly supported the determination that the Veteran's schizophrenia was a preexisting condition that had not worsened during his relevant period of service.

Even assuming arguendo that the extant record had contained the favorable private and VA medical opinion evidence outlined above, this would not mean that any disposition adverse to the Veteran would automatically rise to the level of CUE.  To the contrary, it is well-established that the Board, as a finder of fact, may favor one medical opinion over another as long as it adequately explains its reasoning.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, while a claimant may disagree with the Board's fact finding in this regard, such a difference of opinion over how the relevant evidence is weighed and evaluated does not, in and of itself, constitute CUE.  See 38 C.F.R. § 20.1403(d).

For the foregoing reasons, the Board concludes that, while the Veteran has pleaded CUE with specificity, he has not demonstrated that such outcome-determinative error actually exists in the June 5, 2005, decision.  38 C.F.R. § 20.1403(c); see also Bustos, 179 F.3d at 1380-81.  Accordingly, his motion to revise or reverse that prior decision on the grounds of CUE must be denied.


ORDER

The Veteran's motion to revise or reverse the June 5, 2005, Board decision addressing his service connection claim for schizophrenia, on the grounds of clear and unmistakable error, is denied.  



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



